Citation Nr: 9905512	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-27 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than July 14, 
1992, for a grant of service connection for diminution of 
cutaneous sensation of the left mandibular trigeminal nerve, 
third division. 

2.  Entitlement to a rating in excess of 10 percent for 
diminution of cutaneous sensation of the left mandibular 
trigeminal nerve, third division.


REPRESENTATION

Appellant represented by:	Charles C. Milazzo, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The matters come before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The veteran had active service from July 
1968 to July 1970.

The Board notes that, during the August 1998 appeal hearing 
before the undersigned member of the Board, the veteran and 
his spouse indicated the veteran suffered from back problems 
which were related to the veteran's service connected 
residuals of a fracture of the left mandibula.  However, 
inasmuch as the only issues currently before the Board are 
those set forth on the title page of this decision, this 
matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran served on active duty from July 1968 to July 
1970.

2.  The veteran did not file a formal or informal claim for 
entitlement to service connection for diminution of cutaneous 
sensation of the third left mandibular trigeminal nerve prior 
to July 14, 1992.

3.  In a January 1997 Board decision, the Board awarded the 
veteran service connection for a neurological disability.  

4.  By rating decision in February 1997, the RO awarded the 
veteran a 10 percent disability evaluation for diminution of 
cutaneous sensation of the third left mandibular trigeminal 
nerve effective from July 14, 1992.  

5.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
disability evaluation for diminution of cutaneous sensation 
of the left mandibular trigeminal nerve, third division, has 
been obtained by the RO.

6.  The veteran's neurological disability is manifested by a 
vague deficit in the third division of the left trigeminal 
nerve probably related to local trauma to the mandible; the 
medical evidence does not demonstrate any related deficits of 
the peripheral or cranial nerves.

7.  The veteran's disability does not approximate more than 
incomplete, moderate paralysis of the fifth (trigeminal) 
cranial nerve without evidence of incomplete, severe 
paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an effective date 
earlier than July 14, 1992, for diminution of cutaneous 
sensation of the left mandibular trigeminal nerve, third 
division, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400(b)(2) (1998).

2.  The criteria for an evaluation in excess of 10 percent 
for diminution of cutaneous sensation of the left mandibular 
trigeminal nerve, third division, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.124(a), Diagnostic Code 8205 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date 

In this case, the veteran contends his diminution of 
cutaneous sensation of the left mandibular trigeminal nerve, 
third division, is related to his in-service 1970 motorcycle 
accident and to his service connected residuals of a fracture 
of the left mandibula.  Thus, he claims he is entitled to an 
effective date earlier than July 14, 1992, for his award of 
service connection and 10 percent disability evaluation.
 
With respect to the applicable law, except as otherwise 
provided, the effective date of an award based on an original 
claim, a claim reopened after final adjudication, or a claim 
for increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of an application therefor. 38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

Where a grant of disability compensation is made on the basis 
of direct service connection, the effective date will be the 
day following separation from active service or the date 
entitlement arose if a claim is received within one year 
after separation from service. 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i). Otherwise, the effective date will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

On July 14, 1992, the RO received a VA Form 21-4138 
(Veteran's Statement in Support of Claim) executed by the 
veteran wherein the veteran initially claimed entitlement to 
service connection for a neurological disorder.  
Subsequently, in a January 1997 Board decision, the Board 
awarded the veteran service connection for a neurological 
disability.  And, in a February 1997 rating decision, the RO 
awarded the veteran a 10 percent disability evaluation for 
diminution of cutaneous sensation of the left mandibular 
trigeminal nerve, third division, under Diagnostic Code 8205 
effective July 14, 1992.  This was the original rating for 
the disability.  See Fenderson v. West, No. 96-947 (U.S. Vet. 
App. Jan. 20, 1999).

The record does not disclose any contact between the veteran 
or someone else on his behalf and any component of VA earlier 
than July 14, 1992 with respect to any claims of service 
connection for a neurological disorder.  And, as reflected by 
the evidence of record, the first medical indication that the 
veteran suffered from any deficit along the third division of 
the trigeminal nerve was on an October 1992 VA examination.  
Thus, October 1992 is the date the veteran's entitlement to 
service connection for a neurological disability arose.  See 
38 C.F.R. § 3.400 (b)(2)(i). 

Given that the veteran did not submit a claim for benefits 
within one year of his separation from service, the governing 
legal authority, as cited above, provides that the earliest 
effective date assignable for each grant in question is the 
later of the date of receipt of claim or the date entitlement 
arose. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  In 
this case, the record shows that entitlement to service 
connection arose in October 1992, and that July 14, 1992 is 
the date of receipt of the veteran's claim for service 
connection.  As such, even though doubt was resolved in the 
veteran's favor and the disability has been associated with 
residuals of a left mandible fracture due to a motorcycle 
accident in service, the record affords no basis for 
establishing an effective date earlier than July 14, 1992, 
for service connection for diminution of cutaneous sensation 
of the left mandibular trigeminal nerve, third division

The Board is bound by applicable laws and regulations which 
are clear with regard to the establishment of an effective 
date for a claim for service connection.  For the reasons set 
forth, the Board finds that the preponderance of the evidence 
is against entitlement to an effective date prior to July 14, 
1992, for a grant of service connection and an award of a 10 
percent disability evaluation for diminution of cutaneous 
sensation of the left mandibular trigeminal nerve, third 
division.  It follows that the evidence is not in relative 
equipoise so as to provide a basis for favorable action under 
38 U.S.C.A. § 5107(b).  

II.  Evaluation in Excess of 10 Percent.

A person who submits a claim for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
rating in excess of 10 percent is "well-grounded" within 
the meaning of 38 U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  In this regard, the Board finds that all relevant 
facts have been properly developed, and that all evidence 
necessary for an equitable resolution of the issue on appeal 
has been obtained.  The Board is unaware of any additional 
relevant evidence which is available.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  Where 
an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Since the 
rating at issue in this case is an original rating, however, 
the Francisco rule is inapplicable and separate or staged 
ratings may be assigned based on the facts found.  See 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

As previously mentioned, in a January 1997 Board decision, 
the Board awarded the veteran service connection for a 
neurological disability and, in a February 1997 rating 
decision, the RO awarded a 10 percent disability evaluation 
for diminution of cutaneous sensation of the left mandibular 
trigeminal nerve, third division, under Diagnostic Code 8205, 
effective July 14, 1992.  The veteran contends that his 
neurological disability is more severe than the original 
rating and seeks an evaluation in excess of 10 percent.

Under Diagnostic Code 8205, incomplete, moderate paralysis of 
the fifth (trigeminal) cranial nerve warrants a 10 percent 
evaluation.  Incomplete, severe paralysis of the fifth 
cranial nerve warrants a 20 percent evaluation.  And, 
complete paralysis of the fifth cranial nerve warrants a 30 
percent evaluation.  The degree of nerve impairment is 
dependent upon the relative degree of sensory manifestation 
or motor loss.  See 38 C.F.R. § 4.124a, Diagnostic Code 8205 
and NOTE (1998).

With respect to the evidence of record, the service medical 
records contain notations dated June 1970 indicating that the 
veteran was involved in a motorcycle accident during his 
active service, which caused him to fracture his left 
mandible.  The veteran was diagnosed with residuals of a 
fracture of the left mandible; however, no neurological 
abnormalities were found at that time.

Medical records from the VA Medical Center in Cincinnati, 
Ohio, dated September 1981 indicate that, upon examination of 
the veteran, he did not present any jaw deformities, was able 
to open his mouth to approximately an inch and a half, and 
had tenderness over the right temporal mandibular joint.  The 
veteran was diagnosed with temporal mandibular joint 
syndrome.

In addition, a September 1992 VA dental examination report 
reveals the veteran reported numbness in the left side of the 
face, presented evidence of audible clicking in the right 
temporomandibular joint and grinding habit.  However, the 
veteran's oral soft tissues were within normal limits, and he 
did not have any limitation of functioning.  

On an October 1992 VA neurological examination in connection 
with his compensation claim.  He gave a history of injury to 
the left mandible in service and numbness along the left 
mandible since that time.  There was a vague diminution of 
cutaneous sensation along the "right" mandibular branch of 
the trigeminal nerve distribution, that is the third division 
of the right trigeminal nerve.  This was not consistent from 
trial to trial, although it was consistent as to 
lateralization.  The boundaries were not clear.  There were 
no other cranial or peripheral nerve deficits.  In pertinent 
part, the diagnosis was post-traumatic vague deficit in the 
third division of the left [hand annotation] trigeminal 
nerve, probably related to local trauma to the mandible.  The 
examining physician noted that the veteran was severely 
impaired by a memory deficit, and his other deficits were 
"not of major significance." 

A May 1995 report from Berthold J. Pembaur, M.D., and 
accompanying copies of office treatment notes beginning in 
1992 show that the veteran was evaluated for various 
unrelated injuries, including a neck injury in November 1991 
while lifting mail bags.  He reportedly underwent cervical 
diskectomy at the C5-7 levels and did well until reinjuring 
himself in October 1992.  He had since experienced recurrent 
numbness and tingling in the distribution of the right radial 
and ulnar nerves.  He injured his head in December 1994 when 
an elevator door apparently fell on him.  He had been seen in 
various consultations for these and other injuries, including 
consultations by a Dr. Saul of neurosurgery and Dr. Rorick, 
neurology, without reference to any mandibular area complains 
or pertinent neurologic abnormalities related to the left 
trigeminal nerve.  

During the August 1998 appeal hearing before the undersigned 
member of the Board, the veteran testified, in essence, that 
he had neck surgery in 1991 for herniated discs and was told 
he did not do it at work.  The veteran testified that he 
though he had been left with the condition without being 
aware of it since the injury to his jaw in service and now 
was having to have surgeries done.  He said the surgeons, 
particularly a Dr. Chebobian, had asked him if he had played 
contact sports or hurt his neck previously, and the only 
thing the veteran said that the veteran could relate it to 
would be the motorcycle wreck in service.  The veteran and 
his spouse testified that the veteran's current 
symptomatology includes pain in the left side of his 
forehead, sharp tingling sensations from his neck to his 
fingers, ringing in his ears and pain to the whole spine.  
They said they did not think that the doctor who inquired 
about contact sports was even aware of the veteran's 
motorcycle wreck.  

Essentially, the veteran's neurological disability has been 
medically diagnosed as a vague deficit of the third division 
of the left trigeminal nerve probably related to local trauma 
to the mandible.  This was considered not to be of major 
significance and no other related deficits of the cranial or 
the peripheral nerves were identified on VA neurologic 
examination in connection with the original claim.  Although 
the veteran has premised his appeal for a higher rating on 
other neurologic problems, particularly involving the 
cervical spine for which he underwent disk surgery, such 
disabilities have not been medically linked to the mandibular 
area sensory deficit.  

Where entitlement to an increase or higher rating is 
predicated on a causal relationship between two different 
disease entities, a claimant, even though service-connected 
for one of the disease entities, must provide medical 
evidence of such a causal relationship and not merely his own 
averments or contentions.  See Jones v. Brown, 7 Vet. 
App. 134, 138 (1994).  In this case, even though a doctor 
apparently questioned the veteran about any sports or other 
injury in connection with his neck surgery, the record does 
not provide any medical link between the cervical spine 
pathology leading to the disc surgery or any other spine 
condition and the local trauma to the mandible in service 
which has been determined to be the basis for the service-
connected sensory deficit of the trigeminal nerve.  Medical 
evidence of a linkage between the mandibular injury in 
service and neurologic disorders of the spine, for example, 
could of course provide the basis for a well-grounded claim 
for increase in the further and any such evidence should be 
submitted to the RO.  

Under the circumstances the record does not afford any basis 
for a rating in excess of 10 percent for incomplete, moderate 
paralysis of the fifth (trigeminal) cranial nerve under 
Diagnostic Code 8205.  Nor does the Board find any other 
applicable code which would afford a higher evaluation given 
the medical evidence.  Further, there is no indication in the 
1992 VA examination report or the report from Dr. Pembaur, 
with reference to various other consultations, of severe 
incomplete or complete nerve paralysis of the nerve in 
question at any time during the pendency of this appeal from 
the originally assigned rating.  See 38 C.F.R. § 4.124a, 
Diagnostic Code 8205 (1998); Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991) and Fenderson v. West, supra.  






ORDER

Entitlement to an effective date earlier than July 14, 1992, 
for a grant of service connection for diminution of cutaneous 
sensation of the left mandibular trigeminal nerve, third 
division, is denied.



An evaluation in excess of 10 for diminution of cutaneous 
sensation of the left mandibular trigeminal nerve, third 
division, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

